Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered.   Applicant has amended the claims to include the feature “wherein a value of the output signal amplification from the presynaptic artificial neuron is proportional to a value of the gain factor”.  Applicant’s arguments are primarily based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen et al (US 2011/0119215 A1)(“Elmegreen”)  in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma”) and of Oh (US 5,845,051).	
Elmegreen discloses a neural network  (Abstract) including
A plurality of pre synaptic artificial neurons, as  Elmegreen discloses a plurality of synaptic nodes (para. 0016) which connect neurons (para. 0016 and 0036), which is a disclosure of presynaptic and 
A plurality of post synaptic artificial neurons, as  Elmegreen discloses a plurality of synaptic nodes (para. 0016) which connect neurons (para. 0016 and 0036), which is a disclosure of presynaptic and postsynaptic neurons, as one of the neurons connected by the synapse would be presynaptic and the other would be postsynaptic,
A plurality of synapses (para. 0016)
Each artificial synapse connected between a presynaptic artificial neuron and a post synaptic artificial neuron, each synapse has a weight, as Elmegreen discloses each synaptic node associated with a weight (para. 0016) and each neuron has a weight associated with an input (para. 0044)
Each presynaptic artificial neuron includes a multiplying circuit programmable to amplify an output signal by a gain factor selected from a set of N gain values  being A, 2A, 4A …2.sup.(N-1)A, N is an integer greater than 1 and A is a constant, as Elmegreen discloses the weight values are in the ratios 2.sup.(N-1) where N is the number of sub weights at the node, as Elmgreen discloses each synaptic node associated with a weight (para. 0016) and each neuron has a weight associated with an input (para. 0044) (claim 8) a value of the output signal amplification is based on a value of the gain factor, 
Each presynaptic neuron capable of being programmed to amplify its output by a gain factor different from the other presynaptic neurons , as Elmegreen discloses in Fig. 2 the lines A.sub.1 and A.sub.j ad A.sub.j is the weight w.sub.ji of the synapse at the intersection (para. 0044 and Fig. 2), 
Each post synaptic neuron including a multiplying circuit programmable to amplify its input signal and each post synaptic neuron capable of being programmed to amplify its output signal by a gain factor different from that of the other post synaptic artificial neurons, as Elmegreen discloses each row controller controls a weight change at a synaptic node (Abstract and para 0016) and that each synapse contains a circuit of several programmable elements (para. 0045 and Fig. 3).

Hosokawa, in the same field of endeavor of neuromorphic memory arrays (Abstract), discloses that multipliers may be gain amplifiers (para. 0043).
Ma, in the same field of endeavor of neural networks, discloses the weights may be programmed (para. 0027) and the iniputs can be the inputs of the next neuron layer in an arrangement in which there are hidden layers (para. 0036) as shown in the Recurrent NN of Fig. 2.  Ma also discloses that the neurons in an inner layer can be have connections to all activations in the previous layer as shown in the Recurrent NN and in the Deep Belief Network in Fig. 2 (para. 0035), which is a disclosure of post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor different from that of other postsynaptic artificial neurons.
Oh, in the same field of endeavor of neural networks (Abstract), discloses in column 4, lines 10-25 that synaptic weights are represented (col. 1, lines 25-32) by an integer times (2.sup.(N-1) -1) (col. 4, lines 9-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosokawa with the device disclosed by Elmegreen because Hosokawa discloses that multipliers may be gain amplifiers, and Elmegreen discloses amplifiers, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the device disclosed by Elmegreen in order to obtain the benefit of reduction in routing traffic across the core of the chip , resulting in better efficiency and higher performance as disclosed by Ma (Ma, para. 0142).

Re claim 2:  Elmegreen discloses voltage output from the output synapses (para. 0067-0068).
Re claim 3:  Elmegreen discloses each of the weights is a resistive device (par. 0038).
Re claim 4:  Elmegreen discloses the weights have a conductance  which can be changed by programming the resistor (para. 0047). Which is a disclosure of a conductance in a first state and a different conductance in a second state.
Re claim 6:  Elmegreen discloses the conductance and therefore the weights of the synapses can be programmed and chosen (para. 0044) as stated above in the rejection of claim 1, therefore all of the weights can have the same first and same second conductance, as the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP 2114 Apparatus and Article Claims-Functional Language).
Re claim 7:  The combination or Elmegreen and Hosokawa and Ma and Oh disclose post synaptic neurons receive an input a current, as Ma discloses the weights are a current iniput to the neurons in the array (para. 0061).
  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Elmegreen et al (US 2011/0119215 A1)(“Elmegreen”)  in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma” and of Oh (US 5,845,051).   as applied to claim 4 above, and further in view of Sinyavskiy et al (9390369 B1 (“Sinyavskiy”).
Elmegreen in view of Hosokawa and of Ma and of Oh  discloses the limitations of claim 4 as stated above.  Elmegreen in view of Hosokawa and Ma and of Oh is silent with respect to STT.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the memory disclosed by Sinyaskiy with the device disclosed by Elmegreen in view of Hosokawa and of Ma and Oh because Sinyavskiy discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmgreen et al (US 2011/0119215 A1)(“Elmegreen”) in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma”) and of Oh (US 5,845,051)  as applied to claim 1 above, and further in view of Lafe (US 6,3330,283) and of Nakamura et al (US 2019/0325311 A1)(“Nakamura”).
Elmegreen in view of Hosokawa and of Ma and of Oh discloses the limitations of claim 1 as stated above.  Elmegreen in view of Hosokawa and of Ma and of Oh is silent with respect to the recited series.
Lafe, in the same field of endeavor of digital video date signals (Abstract), discloses that the coefficients of the series for good resolution is a series with coefficients 2.sup(n-1).
Nakamura, in the same field of endeavor of neural networks (Abstract), discloses  weight numbers from 2.sup.n to 2.sup.n-1 (para. 0016, and 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Lafe with the device disclosed by Elmegreen in view of Hosokawa and of Ma and of Oh  in order to obtain the benefit of good resolution disclosed by Lafe.

.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmgreen et al (US 2011/0119215 A1)(“Elmegreen”) in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma”) and of  and of Oh (US 5,845,051). of Lafe (US 6,3330,283) and of Nakamura et al (US 2019/0325311 A1)(“Nakamura”).	
Elmegreen discloses a neural network  (Abstract) including
A plurality of pre synaptic artificial neurons, as  Elmegreen discloses a plurality of synaptic nodes (para. 0016) which connect neurons (para. 0016 and 0036), which is a disclosure of presynaptic and postsynaptic neurons, as one of the neurons connected by the synapse would be presynaptic and the other would be postsynaptic,
A plurality of post synaptic artificial neurons, as  Elmegreen discloses a plurality of synaptic nodes (para. 0016) which connect neurons (para. 0016 and 0036), which is a disclosure of presynaptic and postsynaptic neurons, as one of the neurons connected by the synapse would be presynaptic and the other would be postsynaptic,
A plurality of synapses (para. 0016)
Each artificial synapse connected between a presynaptic artificial neuron and a post synaptic artificial neuron, each synapse has a weight, as Elmegreen discloses each synaptic node associated with a weight (para. 0016) and each neuron has a weight associated with an input (para. 0044)

Each presynaptic neuron capable of being programmed to amplify its output by a gain factor different from the other presynaptic neurons , as Elmegreen discloses in Fig. 2 the lines A.sub.1 and A.sub.j ad A.sub.j is the weight w.sub.ji of the synapse at the intersection (para. 0044 and Fig. 2), 
Each post synaptic neuron including a multiplying circuit programmable to amplify its input signal and each post synaptic neuron capable of being programmed to amplify its output signal by a gain factor different from that of the other post synaptic artificial neurons, as Elmegreen discloses each row controller controls a weight change at a synaptic node (Abstract and para 0016) and that each synapse contains a circuit of several programmable elements (para. 0045 and Fig. 3).
Elmegreen does not explicitly state a multipliying circuit to multiply the input signal  and Elmegreen does not explicitly state the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor different from that of the other postsynaptic artificial neurons.
Hosokawa, in the same field of endeavor of neuromorphic memory arrays (Abstract), discloses that multipliers may be gain amplifiers (para. 0043).
Ma, in the same field of endeavor of neural networks, discloses the weights may be programmed (para. 0027) and the iniputs can be the inputs of the next neuron layer in an arrangement in which there are hidden layers (para. 0036) as shown in the Recurrent NN of Fig. 2.  Ma also discloses that the neurons in an inner layer can be have connections to all activations in the previous layer as 
Oh, in the same field of endeavor of neural networks (Abstract), discloses in column 4, lines 10-25 that synaptic weights are represented (col. 1, lines 25-32) by an integer times (2.sup.(N-1) -1) (col. 4, lines 9-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosokawa with the device disclosed by Elmegreen because Hosokawa discloses that multipliers may be gain amplifiers, and Elmegreen discloses amplifiers, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the device disclosed by Elmegreen in order to obtain the benefit of reduction in routing traffic across the core of the chip , resulting in better efficiency and higher performance as disclosed by Ma (Ma, para. 0142).
Oh supports that the recited  notation for the weights was known in the prior art as disclosed by Oh and would have been within the ordinary skill in the art to have combined with the device disclosed by Elmgreen.
Lafe, in the same field of endeavor of digital video date signals (Abstract), discloses that the coefficients of the series for good resolution is a series with coefficients 2.sup(n-1).
Nakamura, in the same field of endeavor of neural networks (Abstract), discloses  weight numbers from 2.sup.n to 2.sup.n-1 (para. 0016, and 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Lafe with the device disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Nakamura with the device disclosed by Elmegreen in view of Hosokawa and of Ma and of Oh  in order to obtain the benefit of good resolution disclosed by Nakamura (Nakamura, para. 0062).


Claims 11 -18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmgreen et al (US 2011/0119215 A1)(“Elmegreen”) in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma”)  and of Oh (US 5,845,051).    as applied to claim 1 above, and further in view of Lafe (US 6,3330,283)  and of Nakamura et al (US 2019/0325311 A1)(“Nakamura”).	
Elmegreen in view of Hosokawa and of Ma discloses the limitations of claim 1 as stated above.  Elmegreen in view of Hosokawa and of Ma is silent with respect to the recited series.
Lafe, in the same field of endeavor of digital video date signals (Abstract), discloses that the coefficients of the series for good resolution is a series with coefficients 2.sup(n-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Nair with the device disclosed by Elmegreen in view of Hosokawa and of Ma in order to obtain the benefit of efficient storage of video data (col. 3, lines 18-35).
Nakamura, in the same field of endeavor of neural networks (Abstract), discloses  weight numbers from 2.sup.n to 2.sup.n-1 (para. 0016, and 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Lafe with the device disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Nakamura with the device disclosed by Elmegreen in view of Hosokawa and of Ma and of Oh  in order to obtain the benefit of good resolution disclosed by Nakamura (Nakamura, para. 0062).
Re claim 12:  Elmegreen discloses all of the pre synaptic artificial neurons differ only with respect to their respective programmed gain factors, as Elmegreen discloses each synaptic node at the intersection of the rows and columns which are the signal paths has a weight associated therewith (para. 0016).
Re claim 13:  Elmegreen discloses all of the pre synaptic artificial neurons differ only with respect to their respective programmed gain factors, as Elmegreen discloses each synaptic node at the intersection of the rows and columns which are the signal paths has a weight associated therewith (para. 0016).
Re claim 14:  The combination of Elmegreen and Hosokawa and Ma discloses the input is a digital input as discloses by Elmegreen (para. 0034),  and each presynaptic artificial neuron is a digital multiplying circuit connected to the input of the neuron, as Hosokawa discloses the amplifiers multiply the signals by a gain which corresponds to the weight (para. 0043).
Re claim 15:  The combination of Elmegreen and Hosokawa and Ma discloses the output of the neuron is digital and the multiplying circuit connected to the output of the post synaptic artificial neuron is a digital multiplying circuit connected to the output of the post synaptic artificial neuron and each neuron includes an analog to digital converter with input connected to an input of the post synaptic artificial neuron and an output connected to an input of the digital multiplying circuit, as Each post synaptic neuron including a multiplying circuit programmable to amplify its input signal and each post 
Elmegreen does not explicitly state a multipliying circuit to multiply the input signal  and Elmegreen does not explicitly state the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor different from that of the other postsynaptic artificial neurons.
Hosokawa, in the same field of endeavor of neuromorphic memory arrays (Abstract), discloses that multipliers may be gain amplifiers (para. 0043).
Ma, in the same field of endeavor of neural networks, discloses the weights may be programmed (para. 0027) and the iniputs can be the inputs of the next neuron layer in an arrangement in which there are hidden layers (para. 0036) as shown in the Recurrent NN of Fig. 2.  Ma also discloses that the neurons in an inner layer can be have connections to all activations in the previous layer as shown in the Recurrent NN and in the Deep Belief Network in Fig. 2 (para. 0035), which is a disclosure of post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor different from that of other postsynaptic artificial neurons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosokawa with the device disclosed by Elmegreen because Hosokawa discloses that multipliers may be gain amplifiers, and Elmegreen discloses amplifiers, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the device disclosed by 
Re claim 16:  Elmegreen discloses the post synaptic neuron includes a digital summing circuit having M inputs connected to one of the ouptuts of the M postsynaptic neurons and an output connected to the output of the first post synaptic neuron (Fig 2 and the discussion of Fig 2 in the rejection of claim 1), and Elbegreen also discloses the sense lines are connected to the output amplifiers (para. 0051).
Re claim 17:  Elmegreen discloses each neuron produces an output voltage , each artificial synapse has a respective weight, each being a conductance of a resistive element, and each post synaptic artificial neuron receives a signal a current (para. 0038 and 0042).
Re claim 18:  Elmegreen discloses the weights have a conductance  which can be changed by programming the resistor (para. 0047). Which is a disclosure of a conductance in a first state and a different conductance in a second state.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Elmegreen et al (US 2011/0119215 A1)(“Elmegreen”)  in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma”) and  Lafe (US 6,3330,283)  as applied to claim 18 above, and further in view of Sinyavskiy et al (9390369 B1 (“Sinyavskiy”).
Elmegreen in view of Hosokawa and of Ma and Lafe discloses the limitations of claim 18 as stated above.  Elmegreen in view of Hosokawa and Ma and Lafe is silent with respect to STT.
Sinyavskiy, in the same field of endeavor of neuron networks (col. 1, lines 60-67 and col. 2, lines 1-4), discloses that neuron and synapse data may be stored using STT memory (col. 13, lines 47-64).
.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen et al (US 2011/0119215 A1)(“Elmegreen”)  in view of Hosokawa et al (US 2016/0350647 A1)(“Hosokawa”) and of Ma et al (US 2018/0075344 A1)(“Ma”) and of Oh (US 5,845,051) , and further in view of Lafe (US 6,3330,283) and of Nakamura et al (US 2019/0325311 A1)(“Nakamura”).
Elmegreen discloses a neural network  (Abstract) including
A plurality of pre synaptic artificial neurons, as  Elmegreen discloses a plurality of synaptic nodes (para. 0016) which connect neurons (para. 0016 and 0036), which is a disclosure of presynaptic and postsynaptic neurons, as one of the neurons connected by the synapse would be presynaptic and the other would be postsynaptic,
A plurality of post synaptic artificial neurons, as  Elmegreen discloses a plurality of synaptic nodes (para. 0016) which connect neurons (para. 0016 and 0036), which is a disclosure of presynaptic and postsynaptic neurons, as one of the neurons connected by the synapse would be presynaptic and the other would be postsynaptic,
A plurality of synapses (para. 0016)
Each artificial synapse connected between a presynaptic artificial neuron and a post synaptic artificial neuron, each synapse has a weight, as Elmegreen discloses each synaptic node associated with a weight (para. 0016) and each neuron has a weight associated with an input (para. 0044)

Each presynaptic neuron capable of being programmed to amplify its output by a gain factor different from the other presynaptic neurons , as Elmegreen discloses in Fig. 2 the lines A.sub.1 and A.sub.j ad A.sub.j is the weight w.sub.ji of the synapse at the intersection (para. 0044 and Fig. 2), 
Each post synaptic neuron including a multiplying circuit programmable to amplify its input signal and each post synaptic neuron capable of being programmed to amplify its output signal by a gain factor different from that of the other post synaptic artificial neurons, as Elmegreen discloses each row controller controls a weight change at a synaptic node (Abstract and para 0016) and that each synapse contains a circuit of several programmable elements (para. 0045 and Fig. 3).
Elmegreen does not explicitly state a multipliying circuit to multiply the input signal  and Elmegreen does not explicitly state the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor different from that of the other postsynaptic artificial neurons.
Hosokawa, in the same field of endeavor of neuromorphic memory arrays (Abstract), discloses that multipliers may be gain amplifiers (para. 0043).
Ma, in the same field of endeavor of neural networks, discloses the weights may be programmed (para. 0027) and the iniputs can be the inputs of the next neuron layer in an arrangement in which there are hidden layers (para. 0036) as shown in the Recurrent NN of Fig. 2.  Ma also discloses that the neurons in an inner layer can be have connections to all activations in the previous layer as 
Oh, in the same field of endeavor of neural networks (Abstract), discloses in column 4, lines 10-25 that synaptic weights are represented (col. 1, lines 25-32) by an integer times (2.sup.(N-1) -1) (col. 4, lines 9-25).
Lafe, in the same field of endeavor of digital video date signals (Abstract), discloses that the coefficients of the series for good resolution is a series with coefficients 2.sup(n-1).
Nakamura, in the same field of endeavor of neural networks (Abstract), discloses  weight numbers from 2.sup.n to 2.sup.n-1 (para. 0016, and 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosokawa with the device disclosed by Elmegreen because Hosokawa discloses that multipliers may be gain amplifiers, and Elmegreen discloses amplifiers, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the device disclosed by Elmegreen in order to obtain the benefit of reduction in routing traffic across the core of the chip , resulting in better efficiency and higher performance as disclosed by Ma (Ma, para. 0142
Oh supports that the recited  notation for the weights was known in the prior art as disclosed by Oh and would have been within the ordinary skill in the art to have combined with the device disclosed by Elmgreen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Lafe with the device disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the series disclosed by Nakamura with the device disclosed by Elmegreen in view of Hosokawa and of Ma and of Oh  in order to obtain the benefit of good resolution disclosed by Nakamura (Nakamura, para. 0062).


  The prior art not relied upon is considered relevant to applicant’s disclosure.
Burr et al (US 2018/0211162 A1) discloses conductance of memory elements may be used to encode synaptic weights, to achieve the weighted sum values (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895